Exhibit 10.116

AMENDMENT NO. 1
TO THE
REGISTRATION RIGHTS AGREEMENT
This AMENDMENT NO. 1 (this “Amendment”), dated as of February 3, 2016, to the
Registration Rights Agreement, dated as of October 22, 2009 (as so amended, the
“Registration Rights Agreement”), by and among Lions Gate Entertainment Corp.
and the persons listed on the signature pages thereof.
WHEREAS, Section 10.3 of the Registration Rights Agreement provides for the
amendment of the Registration Rights Agreement in accordance with the terms set
forth therein; and
WHEREAS, the parties hereto desire to amend the Registration Rights Agreement as
set forth herein.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the conditions set
forth herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions; References. Unless otherwise specifically defined
herein, each capitalized term used but not defined herein, including the
recitals hereto, shall have the meaning assigned to such term in the
Registration Rights Agreement as amended by this Amendment. Each reference in
the Registration Rights Agreement to “hereof,” “herein,” “hereunder,” “hereby”
and “this Agreement” shall, from and after the date hereof, refer to the
Registration Rights Agreement as amended by this Amendment except that
references to “the date hereof” and to “the date of this Agreement” shall remain
references to the date of the original Registration Rights Agreement.
ARTICLE II
AMENDMENTS TO THE REGISTRATION RIGHTS AGREEMENT
Section 2.1    Consent Pursuant to, and Amendments to, the Registration Rights
Agreement.
(a)    The following shall be added at the end of the definition of “Affiliate”
in Section 1.1 of the Registration Rights Agreement:
provided, that in no event shall Lionsgate, Liberty Global plc (“Liberty”),
Discovery Communications Inc. (“Discovery”), John C. Malone or any of their
respective Subsidiaries, controlled Affiliates, portfolio companies or
affiliated investment funds be considered an Affiliate of any Holder or
Additional Holder or any of their respective Subsidiaries, Affiliates, portfolio
companies or affiliated investment funds (in each case, other than Lionsgate and
its Subsidiaries and controlled Affiliates), nor shall any Holder or Additional
Holder or any of their respective Subsidiaries, Affiliates, portfolio companies
or affiliated investment funds (in each case, other than Lionsgate and its
Subsidiaries and controlled Affiliates) be considered to be an

    
        
        

--------------------------------------------------------------------------------



Affiliate of Lionsgate, Liberty, Discovery, John C. Malone or any of their
respective Subsidiaries, controlled Affiliates, portfolio companies or
affiliated investment funds
(b)    The following shall be added between the definitions of “Shelf
Registration Statement” and “Suspension Notice” in Section 1.1 of the
Registration Rights Agreement:
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having voting power to elect a majority of the
board of directors or other persons performing similar functions are directly or
indirectly owned by such Person.
(c)    Section 2.1(a) of the Registration Rights Agreement shall be amended and
restated as follows:
(a) more than two (2) Demand Registrations in the aggregate (it being agreed by
the parties that all of such Demand Registrations remain available as of
February 3, 2016);
(d)    The second sentence of Section 2.3 of the Registration Rights Agreement
shall be amended and restated in its entirety as follows:
With respect to any such Underwritten Offering pursuant to a Demand
Registration, Lionsgate and the MHR Representative shall jointly select an
investment banking firm of national standing to be the managing underwriter for
the offering, which firm shall be reasonably acceptable to the Requesting
Holders.
(e)    The first sentence of Section 2.4 of the Registration Rights Agreement
shall be amended and restated in its entirety as follows:
With respect to any Demand Registration (including any Underwritten Offering of
Registrable Securities pursuant to a Demand Registration), subject to Article
III, no securities to be sold for the account of any Person (including
Lionsgate) other than the Requesting Holders shall be included in a Demand
Registration; provided that securities to be sold for the account of Lionsgate
and any Ten Percent Holder may be included in such Demand Registration if, and
only if, the managing underwriter advises the Requesting Holders and Lionsgate
in writing (or, in the case of a Demand Registration not being underwritten, the
Requesting Holders determine in good faith after considering the relevant facts
and circumstances at the relevant time) that the inclusion of such securities
shall not adversely affect the price or success of the offering by the
Requesting Holders (an “Adverse Effect”).
(f)    The third parenthetical in the first sentence of Section 3.1 of the
Registration Rights Agreement shall be amended and restated in its entirety as
follows:
(except pursuant to registrations of Common Shares, or securities convertible
into or exchangeable for Common Shares, to be delivered as consideration in any
merger, acquisition or other business combination or registrations on Form S-4
or any successor form, on Form S-8 or any successor form relating solely to

2

--------------------------------------------------------------------------------



securities issued pursuant to any benefit plan, an offering of securities solely
to then existing securityholders of Lionsgate, a dividend reinvestment plan or
an exchange offer)
(g)    Section 3.2(a) of the Registration Rights Agreement shall be amended by
adding “pro rata” after the parenthetical “(after including securities
contemplated by clause (x))”.
(h)    Section 3.2(b) of the Registration Rights Agreement shall be amended by
adding “pro rata” after the parenthetical “(after including securities
contemplated by clause (x))”.
(i)    Section 3.4(b) of the Registration Rights Agreement shall be amended and
restated in its entirety as follows:
(b)    With respect to any offering of Registrable Securities in the form of an
Underwritten Offering in which Holders elect to participate pursuant to this
Article III, Lionsgate and the MHR Representative shall jointly select an
investment banking firm of national standing to be the managing underwriter for
the offering.
(j)    The second sentence of Section 4.3(a) of the Registration Rights
Agreement shall be amended and restated in its entirety as follows:
With respect to any such qualifying Underwritten Offering, Lionsgate and the MHR
Representative shall jointly select an investment banking firm of national
standing to be the managing underwriter for the offering, which firm shall be
reasonably acceptable to the Participating Holders.
(k)    Section 5.1 of the Registration Rights Agreement shall be amended and
restated in its entirety as follows:
Subject to Sections 2.4 and 4.3(c), in the event of (i) any Demand Registration
pursuant to Section 2.1 hereof in which the Requesting Holders are registering
more than 2,300,000 Registrable Securities (as adjusted for any stock splits,
stock dividends, combinations, reorganizations or similar events) in the
aggregate, (ii) any Underwritten Offering pursuant to Section 2.3 hereof or
(iii) any Underwritten Offering on a Shelf Registration Statement pursuant to
Section 4.3(a) hereof, Lionsgate agrees not to, without the prior written
consent of the Holders, (x) offer, sell, contract to sell, pledge, grant any
option to purchase, make any short sale or otherwise transfer or dispose of,
directly or indirectly, or file with the Securities and Exchange Commission a
registration statement under the Securities Act of 1933, as amended, relating
to, any securities of Lionsgate that are substantially similar to such
Registrable Securities, including but not limited to any options or warrants to
purchase Common Shares or any securities that are convertible into or
exchangeable for, or that represent the right to receive, Common Shares or any
such substantially similar securities, or publicly disclose the intention to
make any offer, sale, pledge, disposition or filing or (y) enter into any swap
or other agreement that transfers, in whole or in part, any of the

3

--------------------------------------------------------------------------------



economic consequences of ownership of the Common Shares or any such other
securities, whether any such transaction described in clause (x) or (y) above is
to be settled by delivery of Common Shares or such other securities, in cash or
otherwise (in each case, other than (A) any securities issued upon the exercise
of any option or warrant or the conversion, exchange or redemption of any
security outstanding as of the beginning of the applicable standstill period,
(B) any options, restricted stock units or other equity awards granted to
employees, officers or directors pursuant to any of Lionsgate’s employee or
director stock option, incentive or benefit plans existing as of the beginning
of the applicable standstill period or assumed by Lionsgate in connection with
any merger, acquisition or other business combination, (C) any securities issued
pursuant to Lionsgate’s employee stock purchase plan or pursuant to equity
awards of any kind under any of Lionsgate’s employee or director stock option,
incentive or benefit plans existing as of the beginning of the applicable
standstill period or assumed by Lionsgate in connection with any merger,
acquisition or other business combination, (D) the filing of any registration
statement on Form S-8 or other appropriate form as required by the Act, and any
amendments to such forms, in respect of any securities or any other of
Lionsgate’s equity based securities issuable pursuant to any employee benefit
plan of Lionsgate existing as of the beginning of the applicable standstill
period or assumed by Lionsgate in connection with any merger, acquisition or
other business combination, (E) any Common Shares issuable in lieu of the
payment of cash dividends pursuant to Lionsgate’s quarterly cash dividend
policy, (F) any Common Shares or any other of Lionsgate’s equity securities, in
an amount up to an aggregate of 10.0% of Lionsgate’s fully-diluted shares
outstanding as the beginning of the applicable standstill period, issuable in
connection with any transaction, including, without limitation, a merger,
acquisition or other business combination, an asset sale or a carve-out, and the
filing of any registration statement in connection therewith, (G) any Common
Shares or any other of Lionsgate’s equity securities issuable in connection with
any rescission of purchases of Common Shares under Lionsgate’s 401(k) Plan and
(H) any transaction or series of related transactions involving up to
$150,000,000 of Lionsgate’s equity or debt securities), (x) in the case of any
Demand Registration pursuant to Section 2.1 in which the Requesting Holders are
registering more than 2,300,000 Registrable Securities (as adjusted for any
stock splits, stock dividends, combinations, reorganizations or similar events)
in the aggregate or any Underwritten Offering pursuant to Section 2.4, during
the ninety (90) day period (not including any Suspension Periods) commencing on
the effective date of the Registration Statement relating to such Registrable
Securities or, if earlier, the date that all of such Registrable Securities
covered thereby have been disposed of in accordance with the intended methods of
disposition by the Participating Holders or the abandonment, cessation or
withdrawal of such offering by all the Requesting Holders, and (y) in the case
of an Underwritten Offering on a Shelf Registration Statement pursuant to
Section 4.3(a) hereof, during the ninety (90) day period (not including any
Suspension Periods) commencing on the effective date of the prospectus
supplement pertaining to such Underwritten Offering or, if earlier, the date
that all of such Registrable Securities

4

--------------------------------------------------------------------------------



covered thereby have been disposed of in accordance with the intended methods of
disposition by the Participating Holders or the abandonment, cessation or
withdrawal of such Underwritten Offering by all the Requesting Holders.
(l)    Section 5.3 of the Registration Rights Agreement shall be amended by
adding the following text after the text “containing terms reasonably acceptable
to such managing underwriter”:
“(with an exception for transfers pursuant to hedging transactions entered into
prior to the time that the MHR Representative had notice of such Underwritten
Offering)”
(m)    The Registration Rights Agreement shall be amended by adding the
following as new Section 6.3:
6.3.    Hedging Transactions. The parties agree that the provisions of this
Agreement relating to the registration, offer and sale of Registrable Securities
apply also to any transaction which transfers some or all of the economic risk
of ownership of Registrable Securities, including any forward contract, equity
swap, put or call, put or call equivalent position, collar, margin loan, sale of
exchangeable security or similar transaction (including the registration, offer
and sale under the Securities Act of Registrable Securities pledged to the
counterparty to such transaction or of securities of the same class as the
underlying Registrable Securities by the counterparty to such transaction in
connection therewith), and that the counterparty to such transaction shall be
selected in the sole discretion of the Holders.
ARTICLE III
MISCELLANEOUS
Section 3.1    No Further Amendment. Except as expressly amended hereby, the
Registration Rights Agreement is in all respects ratified and confirmed and all
the terms, conditions, and provisions thereof shall remain in full force and
effect. This Amendment is limited precisely as written and shall not be deemed
to be an amendment to any other term or condition of the Registration Rights
Agreement or any of the documents referred to therein.
Section 3.2    Effect of Amendment. This Amendment shall form a part of the
Registration Rights Agreement for all purposes, and each party thereto and
hereto shall be bound hereby. From and after the execution of this Amendment by
the parties hereto, any reference to the Registration Rights Agreement shall be
deemed a reference to the Registration Rights Agreement as amended hereby.
Section 3.3    Miscellaneous. The provisions of Article X (Miscellaneous) of the
Registration Rights Agreement shall apply to this Amendment mutatis mutandis,
and to the Registration Rights Agreement as modified by this Amendment, taken
together as a single agreement, reflecting the terms therein as modified hereby.



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


LIONS GATE ENTERTAINMENT CORP.




By: /s/ Wayne Levin_______________________________    
Name: Wayne Levin
Title: General Counsel and Chief Strategic Officer


MHR CAPITAL PARTNERS MASTER ACCOUNT LP
MHR CAPITAL PARTNERS (100) LP
By: MHR Advisors LLC
Its: General Partner




By: _/s/ Janet Yeung________________________________    
Name: Janet Yeung
Title: Authorized Person


MHR INSTITUTIONAL PARTNERS II LP
MHR INSTITUTIONAL PARTNERS IIA LP
By: MHR Institutional Advisors II LLC
Its: General Partner




By: _/s/ Janet Yeung________________________________    
Name: Janet Yeung
Title: Authorized Person
    
MHR INSTITUTIONAL PARTNERS III LP
By: MHR Institutional Advisors III LLC
Its: General Partner


By: _/s/ Janet Yeung________________________________    
Name: Janet Yeung
Title: Authorized Person


MHR FUND MANAGEMENT LLC


By: _/s/ Janet Yeung________________________________    
Name: Janet Yeung
Title: Authorized Person

    
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT]